Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-22, drawn to a method and system, classified in CPC H04L 47/76.
II. Claims 23-26, drawn to a method, classified in CPC G06Q 40/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are materially different in mode of operation, function, and effect as invention I relates to reallocating resources based on a median value of a transactional resource and invention II relates to determination of exchange rates of fixed resources, setting an amount of a resource to maintain an equality with the exchange rate relative to the resource, and updating the exchange rate after performing a user transaction.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ian Harrison (Reg. No. 71,297) on 14 January 2021, an election was made without traverse to prosecute the invention of invention I, claims 1-21. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ian Harrison (Reg. No. 71,297) on 14 January 2021.
The application has been amended as follows: 
	Claims 2-3, 13-14 and 23-26 are cancelled.
	Claim 1 is amended to recite in its entirety:
1.	A computer-implemented method performed on a data processing apparatus comprising: 
checking, by a computing device in a distributed network, the median value of a transactional resource in relation to a specified external resource;
comparing, by the computing device in the distributed network, the median value of the transactional resource to a threshold value for the transactional resource to determine whether the median value of the transactional resource is above the threshold value or below the threshold value; and
increasing the supply of the transactional resource in the distributed network in response to determining that the transactional resource is above the threshold value or decreasing the 
wherein increasing the supply of the transactional resource in the distributed network further comprises:
generating, by the computing device in the distributed network, an amount of the transactional resource; and
conducting, by the computing device in the distributed network, an auction of the generated amount of the transactional resource, wherein the participants in the auction are one or more other computing devices in the distributed network, wherein the auction comprises an auction cap based on the generated amount of the transactional resource, and
wherein each one of the one or more other computing devices in the distributed network that are participants in the auction participates by:
submitting, by the one of the one or more other computing devices in the distributed network, a bid comprising a sell amount and a buy amount, wherein the ratio of the sell amount to the buy amount comprises an exchange rate for the bid;
inserting, by the one of the one or more other computing devices in the distributed network, a node for the bid into a balanced binary search tree for the auction while maintaining a sort order of the balanced binary search tree;
updating sub tree totals for each node of the balanced binary search tree whose child nodes are changed by the inserting of the node for the bid, wherein the sub tree total comprises the sum of all buy amounts for all of the nodes in a nodes sub tree which includes the node;
determining, by the one of the one or more other computing devices in the distributed network, a total buy amount for all bids with nodes in the balanced binary search tree at better 
determining, by the one of the one or more other computing devices in the distributed network, if the buy amount from the bid submitted by the one of the one or more other computing devices in the distributed network fits under the auction cap and over the total buy amount for all bids with nodes in the balanced binary search tree at better exchange rates.
Claim 12 is amended to recite in its entirety:
12.    A computer-implemented system comprising:
a storage comprising a copy of a decentralized database; and
a processor configured to check the median value of a transactional resource in relation to a specified external resource, compare the median value of the transactional resource to a threshold value for the transactional resource to determine whether the median value of the transactional resource is above the threshold value or below the threshold value, increase the supply of the transactional resource in a distributed network in response to determining that the transactional resource is above the threshold value or decrease the supply of the transactional resource in the distributed network in response to determining that the transactional resource is below the threshold value, 
wherein the processor is further configured to increase the supply of the transactional resource in the distributed network by generating, by the computing device in the distributed network, an amount of the transactional resource, and conducting, by the computing device in the distributed network, an auction of the generated amount of the transactional resource, wherein the participants in the auction are one or more other computing devices in the distributed 
wherein each one of the one or more other computing devices in the distributed network that are participants in the auction participates by:
submitting, by the one of the one or more other computing devices in the distributed network, a bid comprising a sell amount and a buy amount, wherein the ratio of the sell amount to the buy amount comprises an exchange rate for the bid;
inserting, by the one of the one or more other computing devices in the distributed network, a node for the bid into a balanced binary search tree for the auction while maintaining a sort order of the balanced binary search tree;
updating sub tree totals for each node of the balanced binary search tree whose child nodes are changed by the inserting of the node for the bid, wherein the sub tree total comprises the sum of all buy amounts for all of the nodes in a nodes sub tree which includes the node;
determining, by the one of the one or more other computing devices in the distributed network, a total buy amount for all bids with nodes in the balanced binary search tree at better exchange rates than the exchange rate of the bid submitted by the one of the one or more other computing devices in the distributed network; and
determining, by the one of the one or more other computing devices in the distributed network, if the buy amount from the bid submitted by the one of the one or more other computing devices in the distributed network fits under the auction cap and over the total buy amount for all bids with nodes in the balanced binary search tree at better exchange rates.
In claim 4, please replace “The method of claim 3” with “The method of claim 1”.
In claim 5, please replace “The method of claim 2” with “The method of claim 1”.

In claim 16, please replace “The system of claim 13” with “The system of claim 12”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The cited prior art fails to reasonably teach or suggest the method and system wherein the supply of a transactional resource is increased or decreased based on a median value of the transactional resource in relation to a specified external resource by comparing the median value to a threshold by a computing device within a distributed network, wherein the increasing of the supply involves generating, by the computing device in the distributed network, an amount of the transactional resource, and conducting, by the computing device in the distributed network, an auction comprising an auction cap based on the generated amount of the transactional resource, wherein each one of one or more other computing devices in the distributed network that are participants in the auction participates by submitting, by the one of the one or more other computing devices in the distributed network, a bid comprising a sell amount and a buy amount, wherein the ratio of the sell amount to the buy amount comprises an exchange rate for the bid, inserting, by the one of the one or more other computing devices in the distributed network, a node for the bid into a balanced binary search tree for the auction while maintaining a sort order of the balanced binary search tree, updating sub tree totals for each node of the balanced binary search tree whose child nodes are changed by the inserting of the node for the bid, wherein the sub tree total comprises the sum of all buy amounts for all of the nodes in a nodes sub tree which includes the node, determining, by the one of the one or more other computing devices in the distributed network, a total buy amount for all bids with nodes in the balanced binary search tree at better exchange rates than the exchange rate of the bid submitted by the one of the one or more .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918.  The examiner can normally be reached on Mon.-Fri. 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang, can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/George C Neurauter, Jr./Primary Examiner, Art Unit 2447